Exhibit 10.2

VOTING AND LOCK-UP AGREEMENT

March 28, 2008

Commonwealth Biotechnologies, Inc.

601 Biotech Drive

Richmond, Virginia 23235

Attention: Paul D’Sylva, Ph.D.

 

Re: Voting and Lock-Up Agreement

Dear Dr. D’Sylva:

Reference is made to the Share Sale Agreement dated as of March 28, 2008 (the
“Purchase Agreement”) between PharmAust Limited., an Australian limited
corporation, (“PharmAust”), and VenturePharm Laboratories Limited (“VPL”).
Pursuant to the terms of the Purchase Agreement, VPL has agreed to acquire,
subject to, among others, applicable regulatory approvals, from PharmAust
2,150,000 shares of common stock, without par value per share (the “Shares”), of
Commonwealth Biotechnologies, Inc. (“CBI”). In connection therewith, CBI and
VPL, for good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, hereby agree as follows:

1. For the period beginning on the closing date of the Purchase Agreement and
expiring on the date that is the six month anniversary of such closing date (the
“Voting Period”), VPL agrees to vote all shares of CBI common stock that it
controls (including the Shares) in favor of all proposals requiring shareholder
approval that are adopted by CBI’s Board of Directors.

2. During the period beginning on the closing date of the Purchase Agreement and
ending on the date that is the 18 month anniversary of such closing date (the
“Lock-Up Period”), VPL will not offer, sell, contract to sell, grant any option
to purchase or otherwise dispose of any shares of CBI’s capital stock, or any
securities convertible into or exercisable or exchangeable for CBI’s capital
stock, or warrants to purchase shares of CBI’s capital stock (including, without
limitation, securities of CBI which may be deemed to be beneficially owned by
the undersigned in accordance with the rules and regulations of the Securities
and Exchange Commission and securities which may be issued upon the exercise of
a stock option or warrant) without the prior written consent of CBI, which
consent shall not be unreasonably withheld.

3. Furthermore and in furtherance of the agreements set forth in Sections 2 and
3 above, VPL hereby undertakes not to assign, transfer or otherwise convey the
Shares which would contravene the intent of Sections 2 and/or 3. In the event
that VPL fails to take any action that it is required to take under this Voting
and Lock-Up Agreement, VPL appoints CBI as its attorney-in-fact to take such
action that VPL would be required to take.



--------------------------------------------------------------------------------

4. The parties hereto agree there shall be imprinted or otherwise placed, on
certificates held by VPL the following restrictive legend:

THE SALE OR TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN VOTING AND LOCK-UP AGREEMENT
BETWEEN COMMONWEALTH BIOTECHNOLOGIES, INC. (“CBI”) AND VENTUREPHARM LABORATORIES
LIMITED. COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE
SECRETARY OF CBI.

5. The provisions of this Agreement shall be binding upon the successors and
assigns of the parties including, without limitation, any person who shall
succeed to the ownership of any of the Shares. Notwithstanding the foregoing,
however, neither party hereto may assign this agreement without the written
consent of the other party.

6. Except as otherwise provided herein, VPL shall exercise the full rights of a
stockholder with respect to the Shares.

7. This Agreement shall begin on the date hereof and shall terminate upon the
expiration of the Lock-Up Period, whichever is later.

8. The parties hereto hereby declare that it is impossible to measure in money
the damages which will accrue to a party hereto or to their heirs, personal
representatives, or assigns by reason of a failure to perform any of the
obligations under this Agreement and agree that the terms of this Agreement
shall be specifically enforceable. If any party hereto or his heirs, personal
representatives, or assigns institutes any action or proceeding to specifically
enforce the provisions hereof, any person against whom such action or proceeding
is brought hereby waives the claim or defense therein that such party or such
personal representative has an adequate remedy at law, and such person shall not
offer in any such action or proceeding the claim or defense that such remedy at
law exists.

9. THIS AGREEMENT, AND THE RIGHTS OF THE PARTIES HERETO, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF VIRGINIA. VENUE
UNDER ANY CLAIM ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL LIE EXCLUSIVELY
IN THE STATE COURTS LOCATED IN THE CITY OF RICHMOND AND THE U.S. FEDERAL COURTS
LOCATED IN THE EASTERN DISTRICT OF VIRGINIA.

10. This Agreement may be amended only by an instrument in writing signed by
each of the parties hereto.

11. Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

2



--------------------------------------------------------------------------------

12. This Agreement may be executed in one or more counterparts, each of which
will be deemed an original but all of which together shall constitute one and
the same agreement.

13. No waivers of any breach of this Agreement extended by any party hereto to
any other party shall be construed as a waiver of any rights or remedies of any
other party hereto or with respect to any subsequent breach.

14. In the event that any suit or action is instituted to enforce any provision
in this Agreement, the prevailing party shall be entitled to all costs and
expenses of maintaining such suit or action, including reasonable attorneys’
fees.

15. All notices and other communications required or permitted under this
Agreement shall be in writing and shall be delivered personally by hand or by
courier, or mailed by United States first-class mail, postage prepaid directed
to such party at its address set forth on the signature page hereto, or at such
other address as such party may designate by ten (10) days’ advance written
notice to the party providing notice. All such notices and other communications
shall be deemed given upon personal delivery or three (3) days after the date of
mailing.

16. This Agreement is intended to be the sole agreement of the parties as it
relates to this subject matter and does hereby supersede all other agreements of
the parties relating to the subject matter hereof.

17. The obligations of VPL hereunder are subject to the condition that VPL shall
have obtained all necessary approvals under the Rules Governing the Listing of
Securities on the Growth Enterprise Market of the Stock Exchange of Hong Kong
Limited and any other regulatory approvals.

 

3



--------------------------------------------------------------------------------

Very truly yours, VENTUREPHARM LABORATORIES LIMITED By:  

/s/ William Xia Guo

Name:   William Xia Guo Title:   Director Date:   28 March 2008

Address:    Venturepharm Towers    No. 3 Jinzhuang, Si Ji Qing    Haidian
District, Beijing 10089    China

AGREED: COMMONWEALTH BIOTECHNOLOGIES, INC. By:  

/s/ Richard J. Freer, Ph.D.

Name:   Richard J. Freer, Ph.D. Title:   Chief Operating Officer Date:  
March 28, 2008

Address:    601 Biotech Drive    Richmond, Virginia 23235

 

4